Citation Nr: 1432677	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Cynthia Holman


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in December 2013; however, he was not present during the hearing.  His attorney, Cynthia Holman, apologized for the Veteran's absence and explained that she was unable to contact him because he is homeless.  A transcript of the hearing is in the Veteran's file.

The issue of whether there was a clear and unmistakable error in the June 1981 rating decision which denied service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In an unappealed June 2006 rating decision, the application to reopen the claim of service connection for a psychiatric disorder was denied on the grounds that it was a constitutional or developmental abnormality which pre-existed service.  The Veteran did not perfect an appeal or submit new and material evidence within the one-year appeal period and the decision is now final.

2.  Evidence received since the final June 2006 decision is new and material and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record indicates that the currently diagnosed psychotic disorder is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

2.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.127 (2013). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied reopening a claim of entitlement to service connection for a psychiatric disorder in a June 2006 rating decision on the grounds that the Veteran suffered from a personality disorder which pre-existed service.  Notice of the determination was issued in that same month.  No appeal was filed and no additional evidence pertinent to the issue was physically or constructively associated with the claim folder within one year of the June 2006 determination.  Thus, it is final.  38 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.10, 20.302, 20.1103 (2013).  The evidence before the adjudicators at the time of the June 2006 rating decision included service treatment records noting a diagnosis of schizotypal personality and post-service private treatment records documenting mental health treatment.

Evidence associated with the claim folder since the RO's June 2006 rating decision consists of VA treatment records and a statement from Dr. Damon Tweedy, a VA staff psychiatrist.  Dr. Tweedy, who has treated the Veteran, reported that the Veteran's in-service treatment at Bethesda Naval Hospital in 1979 sounds like a psychotic episode.  He concluded that the Veteran has an underlying psychotic disorder, best classified as a psychotic disorder, not otherwise specified.   As Dr. Tweedy's assessment of an in-service psychotic episode and underlying psychotic disorder goes to the basis of the prior final denial, namely, whether the Veteran's in-service symptoms are related to a diagnosis other than a pre-existing personality disorder, it is new and material. 

The additional evidence added to the record raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  Accordingly, reopening the claim is warranted.

III. Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






IV. Facts

The Veteran's psychiatric assessment was normal on entrance in 1977.  

Service treatment records reveal the Veteran was admitted to the National Naval Medical Center in July 1979 after his commanding officer became concerned about his inappropriate actions.  A mental status examination revealed that he was oriented in all spheres; however, content of thought centered around religious ideation and his speech was circumstantial and tangential.  He often refused to answer questions directly and used religion to deflect confrontation about this.  Interpretation of proverbs was idiosyncratic and bizarre.  The Veteran was withdrawn on the ward and did not contribute to group discussions.  He continued to be inappropriate with his use of religious remarks and his ideas continued to be unclear and oddly expressed.  

After a period of observation and treatment, the staff psychiatrist diagnosed the Veteran with schizotypal personality, manifested by magical thinking, social isolation, recurrent religious illusions, odd communication, and poor interpersonal ability.  The Medical Board concurred with the diagnosis and recommended that the Veteran be administratively separated.  The Medical Board also concluded that his schizotypal personality diagnosis constituted a pre-existing personality disorder.

After service, private treatment records reveal a history of mental health treatment and involuntary admissions.  In February 1981, the Veteran was admitted to Mount Vernon Hospital pursuant to a detention order filed by his treating psychiatrist.  The Veteran was admitted and evaluated for four days.  The final diagnosis was acute alcohol intoxicated state, explosive behavior.

The Veteran was also voluntarily hospitalized at Wilson Memorial Hospital and Cherry Hospital in August 1983.  He provided a history of auditory hallucinations and complained of suicidal ideation.  During hospitalization he achieved symptomatic improvements on Triavil.  He was discharged and referred back to outpatient services. His discharge diagnoses were adjustment disorder with depressed mood and personality disorder, passive-aggressive with anti-social elements.

From 1983 to 1987, the Veteran received treatment and varying diagnoses from the North Carolina Division of Mental Health and Substance Abuse Services.  He complained of relationship problems and threatened to harm himself or others.  The Axis I diagnoses were adjustment disorder with depressed mood, dysthymic disorder, and alcohol abuse.

The evidence of record does not contain treatment records for the period between 1987 and 1997.  

When the Veteran returned to the North Carolina Division of Mental Health in October 1997, he complained of feeling overwhelmed and depressed.  His treating psychiatrist noted that his speech was vague and that he was easily distracted.  The Axis I diagnoses from October 1997 until December 1999 were depressive disorder, dysthymic disorder, generalized anxiety disorder, adjustment disorder.  An Axis II diagnosis of personality disorder was also assessed.

The evidence of record does not contain treatment records for the period between 1999 and 2007.  

In October 2007, the Veteran began mental health treatment with VA psychiatrist, Dr. Damon Tweedy.  From October 2007 until March 2009, the Veteran routinely complained of depressive symptoms, anxiety, and difficulty concentrating; however, he did not elaborate on his in-service psychiatric treatment.  Dr. Tweedy assessed depression and prescribed Sertraline, an antidepressant; but the Veteran stated that at times the medication did not help with symptoms of tiredness, low energy level, inability to concentrate, or feeling hopeless.  When pressed about psychotic symptoms, the Veteran gave vague positive answers to questions about paranoia and hallucinations in March 2009.  The Veteran also admitted to using cannabis a few times a month.  Dr. Tweedy assessed depression and a possible psychotic disorder, but he noted it was unclear whether the Veteran's psychotic-spectrum symptoms were related to an underlying psychotic disorder or whether they were substance abuse related.  Dr. Tweedy recommended a trial low-dose antipsychotic medication such as Haldol or Trilafon.  The trial of antipsychotic medication was not started, however, because Dr. Tweedy was concerned about the Veteran's uncontrolled diabetes and history of poor follow up with medical treatment.  

In October 2009, the Veteran revealed his past in-service treatment history to Dr. Tweedy in greater detail including his symptoms of hallucinations, paranoia, and being on a locked ward.  Dr. Tweedy noted that the Veteran had psychotic symptoms which were more evident when placed in context of his history.  Dr. Tweedy assessed a psychotic disorder and depression.  Perphenazine, an antipsychotic, was prescribed.  In an accompanying statement to the RO, Dr. Tweedy noted that the Veteran has an underlying psychotic disorder and that his in-service treatments sound like a psychotic episode.

V. Analysis

The Veteran seeks service connection for a psychiatric disorder, which he contends began during service.  The Veteran's service treatment records corroborate the Veteran's statements that he was hospitalized during service due to a psychiatric disorder.  The service treatment records, however, indicate the Veteran suffered from schizotypal personality, a personality disorder, which is not subject to service connection because personality disorders are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. § 4.127.  However, 38 C.F.R. § 4.127 goes on to indicate that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.

The question to be resolved is whether the currently diagnosed psychotic disorder was superimposed upon the Veteran's personality disorder that was diagnosed during his military service.  The Veteran has received varying psychiatric diagnoses over the years following his service; however, a psychotic disorder was not diagnosed until 2009.  The Veteran's representative maintains that the signs and symptoms the Veteran exhibited during service represent psychosis, a compensable chronic psychiatric disorder.  In support of this contention, the representative submitted an October 2009 statement from Dr. Tweedy, the Veteran's treating VA psychiatrist.  Dr. Tweedy noted that the Veteran's in-service symptoms of hallucinations and paranoia as well as his hospitalization sounded like a psychotic episode.  He concluded that the Veteran has an underlying psychotic disorder.  Dr. Tweedy assessed a psychotic disorder prior to the Veteran's elaboration of his in-service symptoms and hospitalization.  The Veteran's subsequent elaboration merely provided greater historical context to an assessment that Dr. Tweedy suspected in March 2009.

The medical opinion constitutes competent and persuasive evidence with respect to the question of whether the Veteran has a superimposed psychotic disorder that began during service.  The opinion was offered by a medical professional, who was familiar with the Veteran's psychiatric medical history and the conclusion reached in the opinion is in accordance with the facts of record.  There are no medical opinions to the contrary.   

Accordingly, service connection for a psychiatric disorder is warranted.


ORDER


New and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disorder and, to that extent, the claim is granted.

Service connection for a psychiatric disorder is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


